DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/3/2022 has been entered. Claim 1 was amended. Claims 7 and 8 were cancelled.
 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action mailed on 7/9/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-10 in the reply filed on 2/18/20 is acknowledged.
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups II and III, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/18/20.

Claim Objections
Claim 1 is objected to because the claim recites “at least one of the at least one fluid product” in lines 8-9 and “the at least one of the at least one fluid product” in line 10. The expression “at least one” is redundant in each of the limitations. It is suggested that the limitations read as “
Appropriate correction is required.

Claim Rejections - 35 USC § 103
Claims 1, 6, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Verma (US 20100300355, already of record) in view of Vahanen (US 20170203318, already of record), Grimes (US 20160052296, already of record), and Kim (US 20170209842).
	
	The limitation “a single- or double-acting pump” in claim 1 on Pg. 2, line 7 has been interpreted as “a single-acting pump or a double-acting pump” in accordance with Applicant’s specification (Pg. 9, lines 23-27).

Regarding claim 1, Verma teaches an application device (100) capable of applying a fluid product on a substrate, comprising:
	an application member (104) capable of shaping the fluid product for application on the substrate comprising an outlet orifice (116) through which the fluid product exits the application device (100) (para 0063-0064, 0068; see for example Fig. 1);

Verma further teaches that the controller 110 (calculator) is integrated with the adjusting member (i.e., container 102 and positive displacement mechanism 106) within 10 cm since Verma shows the controller 110 (calculator) directly contacting the outer surface of the container 102 (chamber) of the adjusting member (see for example Fig. 1; see para 0071).
	
As mentioned above, Verma teaches a controller 110 (calculator) (para 0068; see for example Fig. 1).
	Verma does not explicitly teach that the controller 110 (calculator) comprises a speed sensor for measuring a speed of the application member (104) and outlet orifice (116) relative to an inertial reference.
However, Vahanen teaches a controller / calculation unit 32 comprising a speed sensor including an accelerometer (31b), gyroscope (31a), and magnetometer (31c) mounted adjacent an outlet orifice (16) of a spraying end (13), for the benefit of measuring orientation and acceleration thereof (para 0038-0039, 0059; see for example Fig. 3). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a speed sensor with the 

As mentioned above, Verma teaches arranging the controller 110 (calculator) directly on the outer surface of the container 102 (chamber) of the adjusting member (see for example Fig. 1; see para 0071).
As mentioned above, Vahanen teaches arranging the speed sensor at the output end of the sprayer (Vahenen: para 0038). Thus, the combination of the prior art references would yield the speed sensor near outlet orifice (116) of Verma (see for example Fig. 1 of Verma).
	Although the prior art combination would yield both components in close proximity to each other, the prior art combination does not explicitly teach the controller 110 (calculator) and speed sensor within 5 cm of each other.
However, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04 (IV)(A)). Applicant’s specification merely discloses “Thus, the information exchanges between the command module 38 and each of the speed measuring device 34 and adjusting member 36 are practically instantaneous, which allows very high reactivity of the adjusting member 36 

As mentioned above, Verma further teaches a controller 110 (calculator) (para 0068).
The previous art combination above does not explicitly teach that the controller (calculator) is configured to determine the command input as a function of the speed measured by the speed sensor, such that the ratio between the dosing flow of fluid product and measured speed are substantially constant.
However, Grimes teaches operating an applicator nozzle 65A (application member) as a function of speed of the applicator nozzle 65A measured by speed sensors, such that the ratio between application pressure and the measured speed are maintained (substantially constant) (para 0167). Grimes maintains the application flow 

Verma further teaches that the fluid product may comprise a mixture (para 0067).
Verma does not explicitly teach that the chamber 102 of the pump comprises an inlet for the fluid product.
However, Kim teaches a pump comprising a piston 220 and chamber 210, wherein the chamber 210 comprises a pipe 400 (inlet) for receiving fluid product from supply unit 100, for the benefit of avoiding settling and uneven mixture of the fluid product (para 0031-0034; see for example Fig. 1). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine an inlet with the pump in the apparatus of Verma, as taught by Kim, for the benefit of receiving a fluid product with improved uniformity.


However, as mentioned above, Vahanen teaches a controller / calculation unit 32 comprising a speed sensor including an accelerometer (31b), gyroscope (31a), and magnetometer (31c) mounted adjacent an outlet orifice (16) of a spraying end (13) (para 0038-0039, 0059). Vahanen further teaches arranging the sensors at an outer edge of the output (para 0038). Thus, it is understood that the sensors must be within 15 cm of the outlet since the sensors are located at the outlet edge. As mentioned above, Vahenen discloses the advantage of measuring orientation and acceleration (para 0038-0039, 0059; see for example Fig. 3). Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date to arrange the speed sensor within 15 cm of the outlet in the previous art combination above, for the equivalent purpose of measuring orientation and acceleration of the nozzle end.
	
Regarding claim 9, Verma further shows that the adjusting member, which adjusts dosing flow, is integrated directly above the outlet orifice (116) (para 0065, 0068, 0071; see for example Fig. 1).
Although Verma does not explicitly teach the adjusting member and outlet orifice (116) within 15 cm of each other, the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); MPEP 2144.04 (IV)(A)). 

Regarding claim 10, the recitation “wherein the at least one fluid product has a viscosity between 3,000 and 300,000 mPas” recites an intended use of the claimed apparatus and thus does not further structurally limit the apparatus as claimed. See MPEP 2114. However, it is wholly expected that the apparatus of Verma is fully capable of applying fluid products having various viscosities, including the claimed viscosity, since Verma teaches all of the structural components necessary to apply materials with the claimed viscosities (see Verma: para 0069).


Response to Arguments
Applicant's arguments filed 1/3/2022 have been fully considered but they are not persuasive.


	In response, the Examiner does not find this persuasive. The expression “at least one” does not correspond to a fixed number, neither hypothetically nor literally, according to the plain meaning of the expression. Rather, the expression “at least one” definitively corresponds to “one or more”. Thus, the Examiner respectfully maintains that the expression “at least one of the at least one product” is redundant.


	Applicant argues on Pg. 8 of Remarks that Verma fails to teach a speed sensor.
In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Applicant argues on Pg. 8 of Remarks that Verma fails to teach a calculator within 5 cm of Verma’s orifice 116.
In response, it is noted that the feature upon which Applicant mentions (i.e., the calculator arranged within 5 cm of the outlet orifice) is not recited in the rejected claims





	In response, the Examiner respectfully points out that Applicant’s statement does not address the Office action since there is no assertion that regulator 108 of Verma corresponds to a calculator. 

Applicant argues on Pg. 8 of Remarks that controllers 316, 318 of Verma are configured to define pre-determined parameters, and Verma’s regulator is not adapted to calculate parameters.
	In response, as mentioned above, the Examiner respectfully points out that Applicant’s statement does not address the Office action since there is no assertion that the regulator 108 of Verma corresponds to a calculator. Additionally, Applicant refers to controllers 316, 318 that belong to an alternative embodiment not cited in the Office action. Please refer to the citations in the rejection above.

	Applicant argues on Pgs. 8-9 of Remarks that the command modules of Vahanen and Grimes are located away from the speed sensors.
In response, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


	In response, the Examiner respectfully points out that Applicant has not sufficiently demonstrated how electrically wiring two components 5 cm (~2 inches) apart or 15 cm (~5.9 inches) apart is patentably novel. As the speed of electrical signals is well known, thus arranging prior art components at the claimed distances is not expected to improve the speed at which information is conveyed between the components. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAPOZZI whose telephone number is (571)270-3638. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLES CAPOZZI/Primary Examiner, Art Unit 1717